DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. Pub. No.: US 2018/0140005 A1). 
	Regarding claim 1, Lin discloses a vape cartridge assembly comprising: a monolithic cartridge body (15) with an inner passage (151); a connector coupled to an end of the cartridge body for connecting to a power source (2);
an atomizer (15) within an inner volume of an atomizer shell (13), the atomizer shell comprising a vapor tube (12) wherein the atomizer shell is coupled to the connector within the inner passage of the cartridge body; and a cartridge seal (16) coupled to the vapor tube (151) of the atomizer shell within the inner passage of the cartridge body to form a fluid reservoir (113) on one side of the cartridge seal and a mouthpiece (11) on the opposite side of the cartridge seal.
Regarding claim 2, Lin discloses the fluid reservoir ((3) is bound by the cartridge
seal (16) on one end, the connector on the other end, the atomizer shell with vapor tube in an interior and the cartridge body (12) on an exterior.
Regarding claim 3, Lin discloses the cartridge seal (16) comprises a protrusion
with a central passage (151) extending through the cartridge seal and the protrusion (extended end).
Regarding claim 4, Lin discloses protrusion of the cartridge seal (16) is coupled to the vapor tube (12).
Regarding claim 5, Lin discloses the protrusion is press fit over the vapor
tube to couple the protrusion to the vapor tube (12).
Regarding claim 6, Lin discloses at least one O-ring coupled between the cartridge seal (12) and an inner wall of cartridge body within the inner passage.
Regarding claim 7, Lin discloses the cartridge seal further comprises a channel formed around a perimeter of the cartridge seal, wherein the at least one O-ring is coupled within the channel of the cartridge seal (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 2018/0140005 A1) in view Biel et al. (Pub. No.: US 20210107710 A1). 
Regarding claim 8, Lin discloses the aforementioned limitations, but fails to disclose the atomizer comprises a wick and a coil embedded within the wick. Biel discloses the atomizer comprises a wick (30) and a coil (28) embedded within the wick (see fig. 10). It would have been obvious to one having ordinary skill in the art to the wick and the coil such as disclosed in Biel for improving the aerosol delivery in Lin’s device. 
Regarding claim 9, Lin discloses a cotton/cellulose wrapped around the atomizer  or means for fluid control (see Biel:  paragraph 0105).
Regarding claim 10, Lin discloses the atomizer shell is coupled adjacent a drip catcher that is within an end of the connector (see Biel: paragraph 00008, 0011).
Regarding claim 11, Lin discloses the vapor tube (12) extends from the inner volume of the atomizer shell and within the inner passage of the cartridge body.
Regarding claim 12, Lin discloses the atomizer shell comprises at least one aperture, wherein fluid stored within the reservoir enters within the atomizer shell and contacts the wick (30).
Regarding claim 13, Lin discloses the aperture allows for flow of air into the reservoir as atomization of vape fluid retained within the reservoir occurs and thereby the vaporized fluid be drawn through the vapor tube (12), the cartridge seal and through cartridge body that is also the mouthpiece (11).
Regarding claim 14, Lin discloses the connector comprises a contact pin and contact pin seal (16) coupled through a central aperture of the connector.
Regarding claim 15, Lin discloses the connector is press fit into the inner passage (151) of the cartridge body.
Regarding claim 16, Lin discloses a bottom collar coupled round the cartridge body (15) and the connector operating to cover a seam formed between the connector and the cartridge body.

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    07/13/2022